03/15/2022


                                          DA 21-0559
                                                                                         Case Number: DA 21-0559

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 56N



SERGIO VALDEZ SALAS,

               Plaintiff and Appellant,

         v.

ARBY’S,

               Defendant and Appellee.


APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DV 21-0595
                       Honorable Gregory R. Todd, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Sergio Valdez Salas, Self-Represented, Billings, Montana



                                                    Submitted on Briefs: March 2, 2022

                                                               Decided: March 15, 2022


Filed:

                                      r--6ta•--df
                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Sergio Valdez Salas appeals from the October 19, 2021 Order of the Thirteenth

Judicial District Court, Yellowstone County, dismissing Salas’s wrongful discharge claim

with prejudice for failure to respond to the court’s show cause order and failure to support

his claim for damages. We affirm.

¶3     Arby’s hired Salas as a team member on March 4, 2021. Arby’s General Manager

Renee Vialpando suspended his employment on April 15, 2021, after two incidences where

Salas violated the employee handbook. Vialpando reported that Salas was blatantly

insubordinate and disrespectful to her while working on the back line on April 14, 2021,

and again prior to opening the restaurant on April 15, 2021. The April 15, 2021 incident

resulted in Billings Police officers escorting Salas off the property after he repeatedly

refused to acknowledge Vialpando’s directive to clock out and leave the restaurant. Arby’s

terminated Salas’s employment by letter on April 20, 2021, also notifying him that because

of his “disruptive, inappropriate and unacceptable behavior,” he was no longer permitted

on the premises.

¶4     On May 25, 2021, Salas filed a pro se Complaint against Arby’s, alleging he was

wrongfully discharged and seeking monetary compensation. Arby’s did not respond, and

                                             2
the Clerk of District Court entered its default on July 1, 2021. The court held a hearing for

damages on August 9, 2021, at which Salas and Arby’s appeared. Salas testified that he

obtained a new job less than one month after his termination from Arby’s, making more

money than he was being paid at Arby’s. The District Court declined to enter judgment

but ordered Arby’s to show cause by September 6, 2021, why the default should be set

aside, and ordered Salas to show cause by September 20, 2021, why the default should not

be set aside.

¶5     On August 23, 2021, Arby’s filed an Answer, attaching a three-page disciplinary

termination document and Salas’s termination letter from Arby’s Regional Manager

Matt Smith, which together established that Salas was a probationary employee when he

violated multiple personal conduct policies and work rules outlined in the employee

handbook. Salas did not respond to the District Court’s order to show cause. On October

19, 2021, the District Court dismissed Salas’s complaint with prejudice, finding that

“[b]ecause of his probationary status, his failure to respond by September 20, 2021, and

because of the substantive documentation, Salas has not supported his claim for damages.”

¶6     We review a district court’s order dismissing a complaint for failure to state a claim

de novo. Plouffe v. State, 2003 MT 62, ¶ 8, 314 Mont. 413, 66 P.3d 316. Salas’s argument

on appeal is difficult to discern. He makes a number of conclusory statements but does not

substantively address the District Court’s bases for dismissing his complaint or allege facts

that may constitute reversible error on the part of the District Court. While we liberally

construe pro se pleadings and hold them to a less stringent standard than formal pleadings

                                             3
drafted by lawyers, pro se litigants nevertheless must adhere to procedural rules and orders

of the court. Xin Xu v. McLaughlin Research Inst. for Biomedical Sci., Inc., 2005 MT 209,

¶ 23, 328 Mont. 232, 119 P.3d 100. “We have repeatedly held that it is not within our

purview to conduct legal research on a party’s behalf, to guess as to the party’s precise

position, or to develop legal analysis that may lend support to that position.” State v.

Redlich, 2014 MT 55, ¶ 22, 374 Mont. 135, 321 P.3d 82 (internal quotations and citations

omitted). A district court’s decision is presumed correct, and the appellant bears the burden

of establishing error by that court on appeal. In re Marriage of McMahon, 2002 MT 198,

¶ 7, 311 Mont. 175, 53 P.3d 1266. Salas has failed to carry that burden.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. Having reviewed the briefs and the record, we conclude

that Salas has not met his burden on appeal. We affirm the District Court’s Order of

Dismissal with Prejudice.


                                                  /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ JIM RICE


                                             4